UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-7932


MICHAEL COREY FLUKER,

                   Plaintiff - Appellant,

             v.

J. D. OWENS, of the South Carolina Highway Patrol,

                   Defendant – Appellee,

             and

LESLIE SIMMONS;      OCONEE   COUNTY   SOLICITORS    OFFICE;   EDWARD
DELANE ROSEMOND,

                   Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry F. Floyd, District Judge.
(9:08-cv-03704-HFF)


Submitted:    January 14, 2010                 Decided:   January 22, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Corey Fluker, Appellant Pro Se.  James Victor McDade,
DOYLE, O’ROURKE, TATE & MCDADE, PA, Anderson, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael   Corey    Fluker       appeals   the    district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed   the     record   and     find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Fluker v. Owens, No. 9:08-cv-03704-HFF (D.S.C. Dec. 11,

2008 & Sept. 23, 2009).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court   and     argument      would   not   aid   the

decisional process.

                                                                         AFFIRMED




                                        2